—In an action, inter alia, to recover damages for an alleged violation of General Business Law § 349, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (DiNoto, J.), dated July 6, 2000, as dismissed the sixth cause of action asserted in the complaint as time-barred.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The plaintiffs’ claim based on an alleged violation of General Business Law § 349 has yet to accrue, since the defendant Metropolitan Life Insurance Company has not demanded the payment of premiums after the date on which the premiums were allegedly to “vanish” (see, Gaidon v Guardian Life Ins. Co., 96 NY2d 201). Goldstein, J. P., Friedmann, Feuerstein and Crane, JJ., concur.